Citation Nr: 1532856	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  11-00 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for service-connected traumatic arthritis of the right ankle status post open reduction internal fixation (right ankle arthritis), currently rated 20 percent disabling. 

2.  Entitlement to an increased rating for service-connected three-compartment osteoarthritis of the left knee, previously rated as traumatic arthritis (left knee arthritis), currently rated 30 percent disabling.

3.  Entitlement to service connection for right knee disability, to include as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The Veteran served on active duty from April 1970 to March 1991.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO). 

The issues of entitlement to an increased rating for left knee arthritis, and entitlement service connection for a right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDING OF FACT

The Veteran's right ankle arthritis has been manifested by pain and limitation of motion throughout the appeal period, but has not been productive of ankylosis or malunion of the right tibia or fibula.



CONCLUSION OF LAW

The criteria for a disability rating higher than 20 percent for right ankle arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, and (3) which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159 (2014).

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this case, the RO provided the Veteran with pre-adjudication notice, in compliance with the VCAA, by letter dated February 2010.  The Veteran was provided all essential notice, had a meaningful opportunity to participate in the development of the claim being decided, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

The VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and to provide a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2014).  In this case, the VA obtained service treatment records, post-service treatment records, and a VA examination report.
 
As discussed above, the Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was provided with a meaningful opportunity to participate in the claims process, and has done so by providing evidence and argument.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121. 

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In both initial rating claims and increased rating claims, the Board must discuss whether "staged ratings" are warranted.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; see also 38 C.F.R. §§ 4.45, 4.59. Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Moreover, once a particular joint is evaluated at the maximum level in terms of limitation of motion, there can be no additional disability due to pain.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Arthritis due to trauma, substantiated by X-ray findings, will be rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (38 C.F.R. § 4.71a, Diagnostic Code 5003) which, in this case, is the right ankle.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5262, 5270-74.

The Veteran's right ankle arthritis has been rated under the provisions of Diagnostic Code 5271 throughout the appeal period.  Under Diagnostic Code 5271, a 10 percent disability rating requires moderate limited motion of the ankle.  A 20 percent disability rating, which is also the maximum evaluation available under Diagnostic Code 5271, requires marked limited motion of the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271. 
Normal range of motion for the ankle is 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II.

The Veteran has been in receipt of service connection for right knee arthritis, rated 20 percent disabling effective April 1, 1991.  In service, the Veteran sustained a right ankle fracture which required open reduction and internal fixation surgery, and the hardware was eventually removed.  

In January 2010, the Veteran requested an increased rating for his right ankle arthritis.  He stated that, although he has had no treatment for the disability within the past year, the right ankle pain and limitation of motion have increased in severity.  The Board notes that VA treatment records during the appeal period reveal multiple complaints of right ankle pain.  

During a VA examination in February 2010, the Veteran stated that he experienced right ankle pain part of every day.  The right ankle also swells, clicks, and buckles.  The examiner reported that the Veteran had a limp but did not use a cane, crutch, or right ankle brace.  The examiner noted right ankle dorsiflexion 0 to 15 degrees, plantar flexion 0 to 25 degrees with pain, good inversion, and good eversion with pain.  There was no diminution of function with repetitive testing, and none of the DeLuca criteria were met.  Strength was 5/5.  The Veteran was unable to sit, stand, or walk more than an hour each per day.  X-rays found an old non-displaced fracture of the fibula and possibly medial malleolus.  The right ankle had a 10.0 cm x 0.5 cm x 0.1 cm well-healed surgical scar that is fixed, nontender, and darker than the surrounding tissues.  There was no evidence of skin induration, skin breakdown, or functional impact.

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the Veteran's right ankle arthritis is appropriately evaluated as 20 percent disabling, the maximum evaluation available under Diagnostic Code 5271 for limitation of motion of the ankle.  The competent and probative evidence of record reflects that the Veteran's right ankle arthritis has been productive of pain and marked limitation of motion throughout the appeal period.  38 C.F.R. § 4.71a, Diagnostic Code 5271.
The Board has also considered the provisions in DeLuca v. Brown, 8 Vet. App. 202 (1995), regarding pain and functional loss when evaluating limitation of motion.  However, the Veteran is already assigned the maximum evaluation of 20 percent based on limitation of motion under Diagnostic Code 5271, and a higher rating for limitation of motion based on pain and functional impairment cannot be awarded.  See Johnston, 10 Vet. App. at 85.

In sum, the symptomatology noted in the medical and lay evidence has been adequately addressed by the 20 percent evaluation already assigned under Diagnostic Code 5271, and does not more nearly approximate the criteria for a higher schedular rating at any time during the appeal period.  See Hart, supra.  In this regard, there is no evidence of ankylosis of the ankle.  Thus, the Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his right ankle arthritis.  As a result, the Board finds that the weight of the evidence is against a schedular rating higher than 20 percent during the course of the Veteran's claim.

In reaching this conclusion the Board has considered whether a higher schedular rating under other potentially applicable schedular criteria is warranted.  Diagnostic Code 5270 provides for a higher rating based on ankylosis of the ankle, but the record indicates that the Veteran has always had motion in his right ankle.  Therefore, evaluation under that criteria is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5270.  

Diagnostic Code 5262 provides ratings based on malunion or nonunion of the tibia and fibula, and provides that malunion of the tibia and fibula with marked knee or ankle disability is rated 30 percent disabling.  38 C.F.R. § 4.71a.  However, the evidence does not reflect that the Veteran has malunion of the tibia or fibula, as the Veteran's old fibula fracture was described on X-ray as non displaced.  Thus, Diagnostic Code 5262 is also not for application.

The Board has also considered whether a separate rating for the surgical scar is warranted.  However, the examiner noted the scar was not painful or unstable, and it did not exceed a combined area of 39 square centimeters.  Accordingly, a separate rating is not warranted.  38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7804, 7805.

The Board has also considered whether a referral for an extraschedular evaluation is warranted with regard to the Veteran's right ankle arthritis increased rating claim.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical."). 

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for a higher rating for more severe symptomatology (ankylosis or malunion of the tibia and fibula) than is shown by the evidence.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5262, 5270-74.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 

As a final matter, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU) is part of a claim for an increased rating.  Neither the Veteran nor his representative has alleged that the Veteran is unemployable due to his right ankle arthritis.  Accordingly, the Board concludes that a claim for total disability based on unemployability has not been raised.

In reaching the conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57 (1990).


ORDER

Entitlement to a disability rating higher than 20 percent for a right ankle arthritis is denied.

REMAND

The latest VA medical examination of the Veteran's left knee in connection with his increased rating claim was in February 2010.  A private medical statement notes that he was under the care of Charleston Bone and Joint, Roper St Frances Physicians, from March 2015 for bilateral knee pain; and underwent a left total knee arthroplasty in April 2015 at Roper Hospital in Charleston, South Carolina.  The Veteran should be scheduled for a VA examination of the left knee to obtain thorough and current findings.

The Veteran has stated that he is entitled to service connection for a right knee disability because the condition was caused by an altered gait due to his service-connected left knee disability.  However, the Veteran was not provided an examination regarding this claim.  The Veteran should be provided an examination of the right knee to resolve this issue.  
Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  The Board notes that the RO made two unsuccessful attempts to obtain the recent treatment records regarding his total left knee replacement.  In light of the need to remand the claim for another examination, another attempt to obtain these records should be made.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain relevant VA treatment records dating from October 2010 from the VA Medical Center in Charlestown, South Carolina and associated outpatient clinics.  If the requested records cannot be obtained, the Veteran and his representative should be notified of such.

2.  Contact the Charleston Bone and Joint facility, and Roper Hospital and request copies of complete clinical records since March 2015 pertaining to the Veteran's treatment for any knee disability, including his total left knee replacement surgery in April 2015.  If the requested records cannot be obtained, the Veteran and his representative should be notified of such.

3.  After the above has been completed to the extent possible, schedule the Veteran for a VA knee examination.  The claims file must be provided to and be reviewed by the examiner conjunction with the examination.  All tests deemed necessary should be conducted and the results reported.  

a.  The examiner should report all signs and symptoms necessary for rating the Veteran's left knee disability under the rating criteria, including the range of motion in degrees.  The examiner should comment on whether the Veteran has prosthetic replacement of the left knee joint with chronic residuals consisting of severe painful motion or weakness in the affected extremity.  He or she should also indicate whether the Veteran has intermediate degrees of residual weakness, pain, or limitation of motion and whether there is any ankylosis, loss of extension, or malunion or nonunion of the tibia and fibula.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion).  

b.  The examiner should provide an opinion as to whether any right knee condition found arose in service (April 1970 to March 1991) or is causally related to service.  The examiner should explain why or why not.

c.  If any right knee condition is not related to service, then the examiner should opine whether the condition is at least as likely as not caused by the service-connected disabilities.  The examiner should explain why or why not.

d.  If not caused by the service-connected disabilities, the examiner should opine whether the Veteran's service-connected disabilities permanently worsened any right knee condition beyond the natural progression of the condition (versus a temporary exacerbation of knee symptoms).  If the examiner concludes any right knee condition was permanently worsened beyond the natural progression by the service-connected disabilities (aggravated), the examiner should attempt to quantify the degree of permanent worsening beyond the baseline level of right knee disability.  Please explain the basis for the opinion reached.  

4.  After the development requested above, and any additional development deemed necessary, has been completed to the extent possible, the record should be reviewed and the claims should be readjudicated.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


